Case 1:18-cv-08885-RA Documen t62 Filed 10/28/19 Page 1 of 36

| al De Shiel [dS vs Gy St New Mok
Ce # IBCN O85 (£4) NShHONZyyayqL

Mh led £onald de Shields open,
“Wie te ang sont oe
Lie bein

Coviectioms Stir and hio as Ee -

 

— wih Conestoel,, The. COs ded nit Lo
| ise clos. Hi, he Ci Hea On filo bn.

 

 
Case 1:18-cv-08885-RA Documen t62 Filed 10/28/19, Page 2 of 36

_fonald | cesLields Gut #ICCVRES-RA

 

y itd ve Rin wo “Bow 5 / Sn
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 3 of 36

 

oes ell sre ea

NYP) Joy hia arrect
The Wed che

 

 

any

ois ® ode br 19/26 na! oy
-Thin gi “my f

Oe is ola“

 

     

ls, tert tet am cig a
ane U de
Ge. On @ beaulor Pe le & oes:

Seneve par aieg /

 

 
  
   

 

 

 

. . “Tito, ts osan- thy:
Weopop ci WYU0S145 OOOY-19, O1&8-|
#OB3I%-04, SDSI- Oy D=82- %, O87: ah

—#OFUUA-FS, Thae au. a Quo 3 many.

for @in rma do (oune SD MU, he nop
hyilu dn Rlh se inn 2 but WA AIA AA nol

   
   
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 4 of 36

| oma Veils

 

#ISCY Cees A

ba + Beisel Ny 4 aud é docs :
ale Clin of

   

tp pride ou onal Slade | m 1 [29/206

Kore Inmate @rdund me Know udto $ G

pre Y Wap ye 4 A became sh ue -
SLC L i.

also. cc why iBowuld b0 Oak LOU thar

Le ib ines Waa Like Y Sade t eorller -

   
     

jo

fyineselh Su upen " i ales 4. fap Oa Cha
©. q i

Gout heed 0 1fonfe hon dowiae | C Leet

   

 
 

SA. Ne tT on oe ( hn. “ CA wepsc “Le. | |
O\ Nelsned Sate vant: iy pee how

Who ete and Ujwe fan he BtHendeda
y hoy ie ge Sorulte. 7 de pele he Hea -

7 Wy) vy) Tl LAE Sele A AOE ET NI LEE TS

  

  
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 5 of 36

oS boy ald Lh SQ, Ale ae
Col ww, He ISCy (98. RA

NSIS FOTRHES49L
Ht would be unjust tr ceword Ronald ih
GQ Waudulgch Cle (2a Wr. Qud | leo Oat ds <

 
 
 

4.
Woendand 6 Abt | Chtes ee obec! én Sat d lias.
Nes how & Com (up TO te EU 8uy (CaM: de
Heat. lea tO. yor an ins > Ane o “coh Phe. thi
LN ou clutod Wyo jM (SH cack. Py Mae bead.
: Mad — (De at Uoct | idyald Wane ond (hen — -
7 Tedtealel ba Geb ee vy \divcie aud | Sed ;
| Ou do Qot hilo Wway-
wotuna ° Aes mothe Bite into
Sle USoiade Whe Cae pebau\s -
Oud to ie Cuear toy luc Sm. tis Moth OW
No ih. Howe Cova, Petar oe Yo Vee boot
_ Yona (a et AC | Ol loss COheveey a
dt havin and lek pe Shoals. hin fledute.
mald to us ik3. ha lawyer od dhe. Cowes fo
ho Qduandage, bit if le dine. 0 (bhon -
eave hid medical Nstny, 4 will shaw of
. he, Wao. pliyes cally C ‘Sablod an d Min “ido
below leo iniarea/ “him.

7 action. dhs mba Md May
DedOnelds 10 pv Uy ¢ dy Le ) Mer Mb Hd MY. _

 

  
 

 

 

 
 
 
 

  

 

 

 

>]

 

 

 

 

 

 

 
 
 
  

 

    

 

 

y_lmnd Wan he tac hod
at D2 Caseloy bad < fe urham NE QV

 
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 6 of 36

 

Avldetio mal Cortech. oy “ona ld Ulo Ge Quite
4 luo Lk ee

vy lie lle oo
Dhow # ie a 5205 4 3d7 @YS-5900 |

rideut © 119 WI35 Sheet 4A New ore 10030.

   
   

    

 
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 7 of 36

STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES
INMATE GRIEVANCE COMPLAINT
Grievance No. |
CORRECTIONAL FACILITY
Date Fes 7, Bey 3

Dept.No. 22/5 $25) Housing Unit_ “2 ~ 23

Program (Stu fol ~ pW rf » AM £25 PM

FORM 2131E (REV, 6/06)

 

OOlivery, elt re

Name eiShrelds _Konaeld

(Please Print or Type - This form must be filed within 21 calendar days of Grievance Incident) *
Description of Problem: (Please make as brief as possible) LA6° bribe yce for bens hon of
Loy “SLE LO CxeTC Sse OZ ¥ LAL 0.0 f LLceepiial Create eat .
Cer AOS 1, 2RIG G& ZY BERS, AS ZF bes Ko re pe 04 “gel fog
WOE Seréc es, ZZ les Kol S xn GO facke x¥ Lo oro. Wwe Can
ASve Services uw thea rt o £5 CEASE fer ap proteetsker. T be os
tod As Mer CO BApfertrn tA. Smrhh Otic ISP Ke Laeger , Ln ©

eT
Gre 772 LOD Seo CLL ew EF 9 4AVE wor Services,

X
Grievant ? aoe C2 wz —_
Signature LEP ne EO Ce > LZ ae oS

<=
Grievance Clerk

Date:
Advisor Requested [_] yes [] no Who:

 

Action requested by inmate: 725 Sac? Cc LiL 12 Sen Bh ont 3/7 BK Krag
--errd ess : Leng LDL Lot Alever SA pep Zz Kes be Lo Sxercs' se
a ¥. LEM slan ar for sghenn Ko Stee COL sok 5 ten CY tel Arwcknenl,
This Grievance has been informally resolved as follows:

 

 

 

‘his Informal Resolution is accepted:
lo be completed only if resolved prior to hearing)

Grievant
Signature

 

Date:
a

unresolved, you are entitled to a hearing by the Inmate Grievance Resolution Committee (IGRC),
in exception to the tima limit mau ha ena.--2- i me
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 8 of 36

FORM 21718 (4/09) STATE OF NEW YORK - DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION

 

 

Side 2
— GOUVERNEUR CORRECTIONAL FACILITY
INMATE MISBEHAVIOR REPORT ¢ INFORME DE MAL COMPORTAMIENTO DEL RECLUSO
4. NAME OF INMATE (Last, First) * NOMERE DEL RECLUSO (Apelido, Nombre) NO. *« NUM HOUSING LOCATION ¢ CELDA
DESHIELDS, RONALD 16R1590 SHU-B-15
2 LOCATION OF INCIDENT ¢ VIOLACIONES INCIDENT DATE ¢ FECHA INCIDENT TIME ¢ HORA
Activities Building February 5, 2019 9:00AM __ *pproximately

 

 

 

3 RULE VIOLATION(S) ¢

105.14 UNAUTHORIZED ORGANIZATIONS

 

 

“ie
4. DESCRIPTION OF INCIDENT ¢

On 2/4/19 inmate Deshields, R. 16R1590 E-2-23B was transferred to SHU as part of a 72-hour investigation. On 2/5/19 at approximately
9:00AM the investigation concluded with the authoring of this misbehavior report. The investigation uncovered information that inmate

 

 

inmate Deshields had approached her in the Fall of 2018 (unspecified date) with a list of inmate names and asked her to add them to the
callout for Nation of Islam, as Deacon Morse could not access the callout through computer access. K. Briggs comfirmed this with Deacon
Morse and he ackowledged approval. K. Briggs further stated that this became routine and Deshields himself would deliver the list for the
callout each Thursday or Friday, and the callout would rarely change and would include the same participating inmates. After a few weeks
of inmate Deshields delivering the list to her she began seeing the name of the list as "F.O.1.", but it continued to contain the same names as
before, and the names for the callouts were submitted as she had believed that this was a chiinge made by the chaplain's office.
Approximately two weeks after the initial change to "F.O.1", inmate Deshields made a point of emphasizing to her that the callout was for
"Bruit of Islam", with him no longer requesting N.O.1 callouts. Through investigation with Chaplain W. Smith and through internet research
it was found that "F.O.I" stood for "Fruit of Islam" and is designated as a "paramilitary wing of the Nation of Islam" and is not an approved
organization recognized by the New York State Department of Corrections and Community Services. As stated by Chaplain Smith the only
purpose for a "F.O.I." meeting would be for "militancy and defacto religious gang activity". By inmate Deshields leading and partictipating

in these unauthorized group meetings it infringes upon the goals of the department and creates a safety and security issue for the facility.

 

 

 

 

 

 

q
REPORT DATE ¢ FECHA REPORTED BY ¢ NOMBRE DE LA PERSONA QUE HACE EL INFORME SIGNATURE ¢ A TITLE ¢ TITULO
02/05/19 B. Gagnon “ Sergeant
5. ENDORSEMENTS OF OTHER EMPLOYEE WITNESSES (if any) SIGNATURES : C2
ENDOSOS DE OTROS EMPLEADOS TESTIGOS (si hay) FIRMAS: 1
E
2 3

 

 

 

NOTE: Fold back Page 2 on dotted line before completing below.

DATE AND TIME SERVED UPON INMATE 2-4-/9 F ° YOYl%1 NAME AND TITLE OF SERVER CO £. Thole S77
FECHA HORA DADO AL RECLUSO NOMBRE Y TITULO DEL QUE ENTREGA
You are hereby advised that no statement made by you in response to the charges or information derived therefrom may be used against you in a criminal. .

proceeding, + Por este medio se le informa que no se puede usar ninguna declaracion hecha por usted como respuesta al crgoo informacion derivada de
ella en una demanda criminal.

 

NOTICE ¢ AVISO
REVIEWING OFFICER (DETACH BELOW FOR VIOLATION HEARING ONLY)

You are hereby notified that the above report is a formal charge and will be considered and determined at a hearing to be held. # Por este medio se le notifica
que el informe anterior es un cargo formal el cual se considerara y determinara en una audiencia a celebrarse.

The inmate shall be permitted to call witnesses provided that so doing does not jeopardized institutional safety or correctional goals. ¢ Se le permitira al recluso
llamar testigos con tal de que al hacerlo no pondra en peligro la seguridad de {a institucion o los objectivos del Departamento.

if restricted pending a hearing for this misbehavior report, you may write to the Deputy Superintendent for Security or his/her designee prior to the hearing to make
a statement on the need for continued prehearing confinement. ¢ Si esta restringido pendiente a una audiencia por este informe de mal compartamiento, puede
escribirle al Diputado de! Superintendente para Seguridad o su respresentante antes de la audiencia para que haga una declaracion acerca de la necesidad de
continuar bajo confinamiento , previo a la audiencia.

Distribution: WHITE - Disciplinary Office CANARY - Inmate (After review) ¢ Distribucion: BLANCA - Oficinia Discipliaria AMARILLA - Recluso (despues de la resion)

 
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 9 of 36

 

GOUVERNEUR CORRECTIONAL FACILITY

 

TO: Frazier, Gary 16R2636 E1-15B
De'Shields, Ronald 16R1590 SHU-15
FROM: L. Looker , IGRC SUPERVISOR

DATE: 02/07/19

 

RE: RECEIPT OF GRIEVANCE(S)
Your grievance was received by the IGRC on 02/07/19 jt has been
assigned # 19491-19 and ithas been coded# 16

The grievance number and date is being provided for your records. The IGRC has
16 calendar days to respond to your complaint.
For all staff conduct complaints (Codes 25.2 & 49) the Supt. has 25 calendar days to respond.

DUE DATE FOR THIS GRIEVANCE IS: 02/25/19

ys bat p WF, . . fife : nfl
lwra a4 Aaht dade, 7/ Cade s CLye Va, p? ic ia

Za j ~ po ; ;
VIF ess Calender ¢ favs FS Cen erde!d Lusrres SS doy
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 10 of 36
Gov 19491-19 Code #16 |

; ff pg gn
Response of IGRC: , Jy. ALA MA ee Z Dee Le le
i C2? A ee C- ae fe reds : 4 f a be oy, i ve é
fo: oy ae eg ot, ft cee Cf gue / ’
wat Lj é PLE e i oo fi oo / / é
v Z £ “i
yy
he fp La Bay
phi cl PI EOP Os |

Date Returned to Inmate

ee yee

 

Chairperson "=

 

 

 

 

   

 

 

Return within 7 calendar days and check appropriate boxes.* i fo
I disagree with the IGRC response and wish to Lt have reviewed deadlock responses.
appeal to the Superintendent Pass-Thru to Superintendent
[| I agree with the IGRC response and wish to [| T apply to the IGP Supervisor for
appeal to the Superintendent review of dismissal
2 wn oe / /- ¢
Signed y CLEVE nf 2S
Grievant “Date!

 

Grievance Clerk's Receipt Date

 

To be completed by Grievance Clerk.

Grievance Appealed to the Superintendent
Date

Grievance forwarded to the Superintendent for action

 

Date

*An exception to the time limit may be requested under Directive #4040, section 701.6(g)
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 11 of 36

 

\
FORM:2168 (9/11) STATE OF NEW YORK - DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION 4) ;
PAY wer
yor FF wtOt
j eee aie
Cow etvewid Correctional Facility of xl]

 

Check One ke ADMINISTRATIVE SEGREGATION RECOMMENDATION
C] INVOLUNTARY PROTECTIVE CUSTODY RECOMMENDATION

1. Inmate Name DESWVELDS , T2ovALh pn \WENSIO coy SWU-B~1S7
2. Reason for this recommendation:

INMATE DESHIEAS MANIPULATED STAFF eto CHARGING
THe “NOTES Che oot to "FOT' "Fret oF tstau.” THE
STArE MEMBee Was UNnAdAwAtE “THE WPAME CHANGE WAS
WOT AUTHORIZE) BN “THE CHAPLAIN. “E@urt of stan’
iS NOT A RPECOAURED CREANIZATION BY WPYSDOCCS,,
"Eeuce of seam! 15 As PACAMIITHIPY ube oF THE
Wo ne OF SCSLAM" TNMAte PESHLELDS WAS THE IMATE.
PAC Lina Foe, NOL, Leapwa AND PART UPATMNG Ib

 

 

 

 

 

“THIS NDN-RBELCOOMRED ORIGALIIZATION 15 A “THREAT -c SAFETY | eset
alpche 1260@ __\. KE UY yy JUL, SGT
Date / Time Name of Person Making Recommendation \\ Signaturet” Title
Fle
3. Is inmate confined pending a determination on this recommendation? IM Yes oO
4. If Yes,
a. Housing Unit of present confinement 5, Ff Cell GB AS
b. Authorized by: LC. thiye S

Notice to Inmate: A hearing will be conducted within 14 days of this recommendation in accordance with the provisions of
Part 254 of Chapter V. You will be entitled to call witnesses on your own behalf, provided that doing so does not jeopardize
institutional safety or correctionai goals.

If restricted pending a hearing on this recommendation, you may write to the Deputy Superintendent for Security or his/her
designee prior to the hearing to make a statement on the need for continued confinement.

Distribution: Original - Inmate
Copy - Disciplinary Office
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 12 of 36

 

02/21/19 STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES PAGE 1

DCPO06 ‘ADMINISTRATIVE SEGREGATION HEARING DETERMINATION
GOUVERNEUR TAPE NUMBER 29)

DIN: 16R1590 NAME: DESHIELDS, RONALD LOCATION: SH-OB-015

RECOMMENDATION DATE & TIME: 02/20/19 01:00 PM

DELIVERY DATE & TIME: 02/21/19 08:20 AM BY: CO  THERIAULT, BM

HEARING DATE & TIME: welt ts ua BY: |

HEARING END. DATE & TIME: = /e/ ot

CHARGE

NUMBER DESCRIPTION OF CHARGES REPORTED BY DISPOSITION

999.99 ADMINISTRATIVE SEGREGATION SGT KELLY, J

1. STATEMENT OF EVIDENCE RELIED UPON:

2. REASON FOR DETERMINATION:

 

IT HAVE RECEIVED A COPY OF THIS DETERMINATION DATED:

 

HEARING OFFICER oS“ INMATE SIGNATURE DATE AND TIME RECEIVED
SIGNATURE

NOTICE TO INMATE:

YOU ARE HEREBY NOTIFIED THAT YOU MAY COMMUNICATE IN WRITING WITH THE
COMMISSIONER CONCERNING THIS MATTER WITHIN 30 DAYS OF YOUR RECEIPT OF THIS
DETERMINATION.

¥X¥*SUCCESSFUL PRINT COMPLETION**x
Case 1:18-Cv-08885-RA Document 62 Filed 10/28/19 Page 13 of 36

New | Corrections and
stare | Community Supervision

ANDREW M. CUOMO ANTHONY J. ANNUCCI
Governor Acting Commissioner

February 27, 2019

Mr. Ronald Deshields

16-R-1590

Gouverneur Correctional Facility
112 Scotch Settlement Road

P.O. Box 370

Gouverneur, New York 13642-0370

Dear Mr. Deshields:

This is in response to your letter regarding an appeal you submitted for your Superintendent's Hearing
of February 14, 2019.

A review of your disciplinary history fails to indicate a record of any hearing. The hearing may have
been dismissed or expunged at the facility level. Therefore, | recommend you direct further questions
on this subject to facility officials, who are in the best position to respond to such questions. | have
enclosed a copy of your disciplinary history for your records.

| trust that this information is of assistance to you. | encourage you to exhibit positive behavior and
avoid future disciplinary problems.

Sincerely,

 

Donald Venettozzi pow
Director, Special Housing/
Inmate Disciplinary Programs

DV/jc
cc: Superintendent Rockwood, Gouverneur Correctional Facility
Central Files

 

The Harriman State Campus, 1220 Washington Avenue, Albany, NY 12226-2050 | (518) 457-8126 | www.doccs.ny.gov
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 14 of 36

sully | THE WASHINGTON CONFIDENTIAL REPORT | Pages.

ronald Aeshields i \

- SN

THE WASHINGTON CONFIDENTIAL REPORT

News Around The USA
Tag Archives: ronald deshields not guilty

EX FIREFIGHTER IN THE CLEAR OF COP GUN
THEFT-WAS SETUP

   

O nee TT

ABIES gs ER fm (htt
RONALD A ESHIELDS when he we

(http://onJinepres

It’s bec. wid te
-

(aa ene tine nee tri

| een etapa,
: sate
er enn eee tne
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 15 of 36

raniald deshields not guilty | THE WASHINGTON CONFIDENTIAL RE

PORT Page 2 of 3

ay
ws

    

The Ex firefighte jas accused of stealing guns from cop’s
outofa Queens —e Precinct after he came into contact
with one and tu. -wit into cop’s at a Brooklyn Buyback
program the very next day.

DeShields, stood a criminal trial , which lasted about a
month-long with over 27 witnesses. none of them could
identified DeShields as the person that took these guns.

Before the trial was even started, DeShields and his lawyers
had a meeting with the Queens D.A’s office. He came clean
about how he got the gun. He said that a Retired Police
Sergeant gave him a bag and that a gun was init. He also
stated that he did not know that a gun was in side until he
took it home.

First, no one believed him about how he obtain the gun.
investigators did met with the person that DeShields named. That person was Charles Castro, an Ex cop
that once worked in the 103rd station house that was fired from the NYPD and not Retired. '

1

- Although 1.A.B investigators did not buy DeShields story, they still looked into it. -

As they were investigating DeShield’s account of what happen, Detective’s found out something
shocking about not just Castro, but DeShields when he was Auxiliary Police Officer almost 20 years ago.

The name of another police officer that was fired came up. in fact, it came up more than once ina
number of ways.

first in Castro pass. then Detectives started looking more into DeShields when he was an Auxiliary cop.
an Internal Affairs investigation that went back to 1993. DeShields name some how got mixed in it.

The investigation was about former Police Officer Carol Shaya, the NYPD cop that was fired for posing
nude in playboy with her uniform on in 1994

Both Castro and Shaya where married to each other when they where cops. Castro was a Sergeant at the j
103rd pct and shaya an officer at the 45th pet. |

i
But DeShields also knew Shaya and the question was how. actually, that’s what the Internal Affairs [:
Investigation was all about.

ly we

It has now came to light that DeShields was having an sexual affair with Shaya, the NYPD cop who
posed nude in playboy. |

{

q

DeShields was only 17- years old at the time and Shaya was 25. DeShields was under age and I.A.B got
win of that said a source.

At the same time, she was married to Castro, she was having an affair with DeShields. Castro found of
about the affair sources say. |

f :
~astro now know that it was, DeShields that she was meeting at a low down motel in West Hemnatea
 

Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 16 of 36

CORRECTION ARTMENT
CITY OF YORK
INJURY TO INMATE Pen. | ROnTEAIGTECA
; 2 Pages
_ INSTRUCTIONS: Original Report to Security, One copy to Lack Box, One Copy to Inmate Medteal Fits,
Command: 4 Date: CODIUOF #:
7 aS.

"| T0.8E COMPLETED BY EMPLOYEE (PLEASE PRINT CLEARLY),
1 0
Renate Name (Lest Name, Fret Name): e elds:
Location,’ - Work:

Supervisor Notilad (Print Last Nome, t Name, Rank, a):
h
Emptoyse: (Did Not) Witness This injury. | Emptoyea

BE BY MEDICAL STAFF ONLY «

Dake of injury: Reported for Medica} gs Inmats Refused Medical
(orHis | vee os 3/1 ” is,
Cause:

t
By/Examined By (Print and Sign Full Name Title:

40

‘0 Olher Medial Services (If Yes, Documient Medical Findings); Yes laine

ByfExamined By (Print and Sign Full Name }: . Tite:

Pioosa Check — [“Tretumto [wor neners pave a [1] retasn v9 Refom das [T]ratere [7] rane
fehoo!

. ° : Life Threstening
Hospital Name of Hospital}: ry Smmyency [Joc

- ’ »

By (Print Ful Name and Tite, Sign Nema): Cttsmtel Leloul? Tims: 2g. 5

Inmate Signetura: . Bas
Wiineaead Ru

PT Vale

 

 
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 17 of 36

 

Page | of 2

    

    

ean PATIENT REFUSAL OF TRE)

 

MENT

 

 

[FIRST NAME
ROOK ANO'CASE:NUMBER | DATE _ fave FACILITY DATE OF ADMISSION
JSATT401060 ~~ 05:42:26 AM_| | Brooklyn Datention Center: Da ei201a 1a ae

   

 

 

 

 

 

 

   

 

 

 

 

 

 

This is to certify that f am over the age of eighteen (18) years of age’: nd Tam refusing tha following:

MENTAL HEALTH EVALUATION

  

(1) MEDICAL EVALUATION [HISTORY AND PHYSICAL]

C] MEDICAL SERVICES MENTAL HEALTH SERVICES
E}ADMINISTRATION OF MEDICATION (OTHER THAN PSYCHIATRIC) : [CZ}ADMINISTRATION OF PSYCHIATRIC MEDICATION
(J LABORATORY SERVICES ("X-RAY SERVICES iC] DIAGNOSTIC TESTING

2 cunscat, APPOINTMENT AT: WF physléal.tiérpay-

   

Cl Heat SENSmve HOUSING
DC) otHer (SPECIFY):

 

 

J understand this refusal Is against the advice af my health care practh
consaqyences and the danger to my health and possibly to my life. wht
have been given time to ask questions sbout-my condition and about. y
health care provider has explatned to me fs medically indicated and ne

loner, Lacknowledge-thot have been'Inforined-of the risks,
emayernsule fra my: refusal of thls: procad re/kreakment, J

y:daclsion-to tefdsa:the: progedure/treatment whichiny

‘assoryi a ,

  
   
  
 

  

 

 

I voluntarily .asbume.the risks and accept the consequences of-niy'refiisul.of the procedure/treatment and 1 am ralensing:all of the

health care providers; the facility and {ts staff from any and all-tiabiiity- for iit effects that'may result from my refusal of treabment,

    
 
 

pep REIS en EA may ane
ae

 
 

oneanis ~~»

Date

 

Signature of Patient

 

The above nambd potient refused the procedure/treatment,: which Is mi llcally Indicated, and necessary, f explained to the patient,
the risks, consexuericas and dangers of refusing the.procedure/treatment incluve: but are not limited to the following;

[fhe progression of tha disease condilion ans) all othar-riskg was explaingd to Ihe refusal of the WE physlcal:horpay but =|
ie-refused and'wanted to ba ra scheduled. angther.time , slgned:-reéfuset consent on 10/08/18
He signed the refusal consnt which was sent to: ECV/ scanning system:

1 provided the above named patient with the opportunity to ask.questions,-I have answered the questions asked and itis my
professional apition that the patlent understands what I have explained. .
Elsnyed Eltaeb, MD 10/08/2015

Print Name of: Ti Phystolon-or Authorized Health Care
. ee Dote

Slipnature of Attanding Physictan or Authorized Health Care
Providor

 

 

Powered By aclinicalv urks LLC,
Pationt Name: DESHIELDS, RONALD Book & Case No.: 4911401360
CHS 305 (Rev 10/06) English

 

https://chsricbpdlb.riepf.com/mobiledoc/jsp/catalog/xml/speciality forms/PatientRefusalOf,,. 10/8/2015
DEFO011
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 18 of 36

MOHAWK CORRECTIONAL FACILITY

MEMORANDUM
TO: Inmate Deshields 16r1590 73b29b
FROM: J. St. Louis, Captain ve
DATE: 3/19/19
RE: Fear for Safety--OS! 232931 #67s

 

| am in receipt of your Fear for Safety OS! Complaint and Sergeant Meachum
has investigated the matter and interviewed you. You did not want to provide additional
information to further any investigation and provided no witnesses. You told him that
since you have arrived at Mohawk you no longer fear for your safety, wanted to
withdraw the complaint, and completed a Protective Custody Waiver.

If you have any further concerns on this matter you should notify your dorm
officer or supervisor.

Cc: DSS
File
i

NK

L

Lh a

a

Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 19 of 36

27-FEB-19 10:09
Infractions History Inquiry (QIFH)

 

 

 

 

NYSID: 07344349L Name: RONALD DESHIELDS DOB: 27-APR-74
BRANCH: INM_INFR_HINQ
Seq Infrac# Date Facil Adj Date High Chg High Chg Description Dsp|}:
3 0597-16 21-MAY-16 MDC 31-MAY-16 101.18 Non-violent struggle witha G |}
2 0000-14 11-JUN-15 WE 0 REMOVE CHARGE ENTRY VOT]
Ht 0405-14 14-MAY-14 MDC Sy 101.17 Shall not fight or engage i G
(2 ~0004—-12 16-FEB-12- WES 103.10 Makes, possesses or shares G
TT 0188=11-07=APR=1T MDC 101.14 Struggle with another inmat G
{2 0328-09 25-MAR-09 GRVC 101.17 Shall not fight or engage i G
IT -3051-08 12-AUG-08 © ~D 109.10 Physically resisting staff G
1 6332-98 13-DEC-98 MDC 110.10 Shall not interrupt~interfe G
‘l= 0374-98 17-APR-98 GRVC 109.11 Harasses staff by touching D
‘2 =60911-95 22-Nov-95 NIC 101.17. Shall not fight or engage i G

 

 

DEFO010

 
 

  

_ Case 1:18-cv-08885-RA Documen
City of New York ~ Department of Correction

INMATE GRIEVANCEAND
REQUEST PROGRAM STATEMENT FORM

 

 

 

 

Inmate's Name: a Book & Case #: NYSID # {optional}:
Ye shields Renal [YAY 136 CO /
Facility: . Housing Area: . Date of incident: Date Submitted:
- : . a,
MDC oo 11 WEST 4 fis [2014 4/14/ (”
— . ~ a oh Z Z
f

 

 

 

 

 

 

 

 

 

On the above date, as I was getting ready to go into the shower
‘Officer Mizell said what's up to me as I asked another officer
that was present for soap to take a shower with when he told a
inmate that came in the area that I was a cop. .He then told the
inmate and other inmates I was a cop and don't tell me anything

that you do.

ACTION REQUESTED: I am hereby demanded that I be transfered from
this CMC area because Officer Mizell has placed me in sufficien-

t and imminent danger.

 

Do you agree to have your statement edited for clarification by IGRP staff? . Ives 0 N

Do you need the IGRP staff to write the grievance request for you? C Yes oo a

Have you filed this grieyance or request with a court or other. agency? ann , Co Yes Ee
i nt

Did you need the assistance of an interp Yes z

Inmate’s sama

  

. D: i .
7 7 ate of Signature:,

 

 

 

 

 

 

Time Stamp Below: Grievance and Request Reference #: ; Category:

 

 

Inmate Grievance and Request Program Staff's Signature:

 

 

 

 

 

 
 

Case 1:18-cv-08885-RA Document S2:Fuldi ozo

City of New. York ~ Department of Correction

INMATE GRIEVANCE AND

REQUEST PR

 

OG!

 

 

AM STATEMENT FORM

 

Inmate’s Name:

le Shlel ds 4 onl

Book & Case #:

WAY? ASG o

NYSID # (optional);

 

Facliity:

 

MDC

 

Housing Area:

11 WEST

Date of Ineldent:

 

4 / 16/2016

 

Date Submitted:

4/16/ /G

 

 

 

 

 

 

 

On or about April 16, 2016, as I was Standing by the exit
door of the 11 west housing area, Officer Mizell started to tell
an inmate that I think that he know that I was a Auxiliary Cop
in the area of Queens that he is from.

Officer Mizell words were "Deshields, whats up cop". He said

know I_use to be a Auxiliary cop

to four other inmates that he
is from. he said "THATS MY AREA",

in the area of Queens that he

 

 

ACTION REQUESTED: I need to be transfered from this cmc areas to
another cmc areas, protective custody. The officer has put my
life in emminent danger. It is not safe for me and I need out of

this area. I filed a complaint with the city via 212 phone number

. Cire. Cin

Bi ves oe

Cl Yes Ee
‘ v

Yes

Do you agree to have your statement edited for clarification by IGRP staff?
Do you need the IGRP staif to write the grievance request for you?

Have you filed this grievance or request with a court or other agency?

Did you need the assistance of an interp

Inmate’s semua 7

  

Date of Signature:.

 

 

 

 

 

 

Time Stamp Below: Grievance and Request Reference #: Category:

 

 

inmate Grievance and Request Program Staff's Signature:

 

 

 

 

 

 
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 22 of 36

To: oSstu

 

——FROM: RONALD -DESHTELDS#441-4401368—
RE: CMG: STATUS aos SO
date:.10/29/15

      

DEAR: OSIU
My name is Rofiald Deshields tan a oe: ae innate Roiised at the

Manhatten Detention Centers oT. have been lable a G.M.C Inmate for the
wrong reasons, however other inmates around me know who Iam and what
I was before I became incarcerated:

In 2007, I was arrested for Forgery and Procession of Stolen
Items from the New York City Fire Department. In the C.M:C manthly
report thet IT have refuse to Sign it states thet.the reason for me .
being a CME Inmate is becasue TI have impersated a firefighter and

that I had uniforms from both the NYPD and the FDNY. I wes never

- charged with any kind af impersonation in the 2007 arrest or in the”
2011 or with my arrest now-in 2014, which T am currently being..detained._

for now,

 

 

sae ae eeamaars Fae

| I was a 2 BroadChannel Queens Firefighter, hich in not part of the
FDNY for a period of (5) five years and a EMT for (1) one year: befote
that. In the 1990's , I was-an Auxiliary Police Officer Shield#2867

Tax Id# 421278, which is a-Volunteer member of the Police Department,

(1)
 

Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 23 of 36

I have been getting into more then one fights with other inmates

because the information. a Bbout—me—being.a_Auxiliery.. Police Officer keeps

naming out. My father a Retired tember. ‘of the New Vork. City” Depertent -

 

of Corrections and my ExX~ Wife a Nassau County Correction Officer has

also come. out among the inmates.

i | 7 . ad

— athe last time that I have been in a fight was becesue.an inmate

 

told ether inmates "MAKE HIM GO WITH THE OTHER COP" before one of
the inmates jumped me in a 3 an 1 fight(SEE INMATE INFRACTION -

-DATED 10/7/15).

T have talked with Captain Thomas who was the Security Captain at

the Brooklyn Detention Center along with Captein Massey when I was
_ housed at that facility. but both did not want te check out the infor-
-mation that 1 have provided for them and ali the long was calling me a

“fake Firefighter" and vast willing to check with the BreadChannel Fire

 

~~Department or even what Iwas SetUTly-Onarged oLth Baek in 2OUTT OTTO

or now. I have wrote Grievance Statements with the Grievance Program

at the Brooklyn Detention Center, but I have not had any response back

from ‘them at all,

(2)
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 24 of 36

Because this is a Safty Iseue, I am hereby asking that the reasons

fee Ge suahie-beonenetedand-for-ae t-be-hawed- bees or the —

correct information.

 

of Corrections is now keeping me in a unsafe: eotidition even after I

have now informed this Department ‘to checkout what, I have been

stating what I was prior to my Jail Incarceration:

THANK YOU, a
————— —_hisa oe Vg

RONALD DESHIELDS# 441-14- 07360

 

Manhatten Detention Center

125 tthite St
New York. City,-NY 1001

‘a:
cs

org: David Zucker(E£SQ) |
cco: OSIu fete
ect Samuel Harris (£SQ) oe

ec: SELF (3)
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 25 of 36

STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERV
ICES
FORM 2131E (REV. 6/06) | INMATE GRIEVANCE COMPLAINT

Grievance No.

   
 

 

Gor Cl werr7 COA CORRECTIONAL FACILITY

| Date Tune 3, 2mis
1 i . a o> , | “
Name Le SAie ofS, Keyzce/< _ Dept.no. L¢ 2159 _ Housing Unit E2-2%3

.
Prograrn 431d a000 F. (AM ) PM

(Please Print or Type - This form must be filed within 27 calendar days of Grievance Incident) *

Description of Problem: (Please make as brief as possible) RE/. V(x LOWS DISCEI SY LNAT fv
£ . Tov:

On 246 aAhAove date, Officer lagate (Sit) Whoo trond the CO

AuSSre ca Ye NOL Kapadan Serve ShObKe elisa sone LES CLI et.

~~, “22> atrec Be bad Sun 'S tp LZ Lf; EL Z Gif. LBC Or hes ZI CCE

La. Covrhiatt Qtr Let sone Seruice- Ut th the dooce Plaseot’
LG 2

L27L Le fia [ee <
a

fiw, 0 Ce by Anak alfo,,, Me door #9 4 c
— ot . ia. Bcd, C Close, —_
204 Sle #S Conduct re Tigteus Services Ee oes

Grievant , ee
Signature kant s Lyf Er ee

Grievance Clerk Date:

BE O€Eice wefrson jeer oe spt, Rated  ¢2
7

Advisor Requested [J YES [Erno Who:

 

 

\ction requested by inmate:

 

af
A. f/ |
CC _

“his Grievance has been informally ks as follows:

fi

rol

Akt

iis Informal Resolution is scoop
© be completed only if resolved prior to hearing)

NS

d

Grievant
Signature

Date:
ae

inresolved, you are entitled to a hearing by the Inmate Grievance Resolution Committee (IGRC)

 

n exception to the time limit may be reauested under Nirantiva #ANAR oo mae |
Case fl:18-cv-08885;RA Document 62 Filed 10/28/19 Page 26 of 36

t

TOMS uch we *
5 NEW. | Corrections and p hte
Flare | Community Supervision

ANDREW M. CUOMO ANTHONY J. ANNUCCI
Governor Acting Commissioner
MEMORANDUM

To: WATCH COMMANDER

From: Ch Smith

Date: August 14, 2018

SUBJECT: EIDUL ADHA PRAYER SERVICE FOR ISLAM AND THE NATION OF ISLAM

- Please be advised that “EIDUL ADHA PRAYER SERVICE will be held on Tuesday, August 21, 2018 and
the Eidul Adha Event will take place on Saturday, August 25, 2018.

On Tuesday, August, 21, 2018, participating Islam inmates are to be called to the Mosque and Nation of Islam
to the Chapel at 8:00 am for the Eidul Adha Prayer Service. The service may include prayer, Qur’an reading,
VCR Tapes and Reflection. After the prayer service, Islam and Nation of Islam participants will break their
fast with the beverages, coffeecake provided through Nutritional Services and then return to their housing

units.

Participating Islam and Nation of Islam inmates are Off Work and Program assignment for that day.

For the “Eidul Adha Event” on Saturday, August 25, 2018. See attached special event data sheet.

 

Gouvemeur Correctional Facility, 112 Scotch Settlement Road, P.O. Box 370, Gouverneur, NY 13642-0370 | (815) 287-7351 | www.coces.ny. gov
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 27 of 36

vEW. | Corrections and
stare | Community Supervision

ANDREW M. CUOMO ANTHONY J. ANNUCCI
Governor Acting Commissioner
MEMORANDUM
TO: Watch Commander o
FROM: H. Hooper, Acting Deputy Superintendent for Programs tes”
DATE: June 6, 2018

SUBJECT: Change of Venue — Native American Strawberry Ceremony

 

Due to Ramadan, the Native American Strawberry Ceremony, scheduled for Saturday,
June 9, 2018, will now be held in the Chapel. The NOI Ramadan group will use the ping
pong room in the gym; the Muslim Ramadan group will use the multi-purpose room.

Should you have any questions or concerns, please contact my office.

Thank you.

HH/sas

Copy: Captain’s Office
Sergeants
Lobby Officer
Activity Building Officer
Mess Hall

Package Room Officer
Ministerial Services
Special Events Coordinator
Housing Units (14)

 

Gouverneur Correctional Facility, 112 Scotch Settlement Road, P.O. Box 370, Gouverneur, NY 13642-0370 | (315) 287-7351 | www.doccs.ny.gov
i

Case 1:18-cv-08885-RA Document 62 Filed 10/28/19

proven
c ME VY Carractiane ang
po vy Rp § ¢ Anas cD é i oo ee cl iy i Bem’ Saab ne
Sa a = y bret gD fe VE alte E Ohe cet
upervision

ca ot ie ao gy peer etEpeaes ge GS
Coenen STATE | COMAPPILUTY ode

 

 

ANDREW M. CUOMO ANTHONY J. ANNUCCI
Governor Acting Commissioner

TO: R. Deshields 16R1590 E2-23B

FROM: H. Hooper, Acting DSP Probe

f TE: 8/20/18

BJECT: Your letter received 8/20/18

Page 28 of 36

lam responding to your letter received 8/20/18. Chaplain W. Smith will remain the NO! Staff

Advisor. | am confident that he will follow all policies and protocols required of this

position.

CC: File

we

 

Gouverneur Correctional Facility, 112 Scotch Settlement Road, P.O. Box 370, Gouverneur, NY 13642-0370 | (315) 287-7351 | www.doccs.ny.gov

ab
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 29 of 36

RONALD E. DE'SHIELDS
16R1590
GOUVERNEUR CORRECTIONAL FACILITY
Post Office Box 480
Gouverneur, New York, 13642-0370

August 29, 2018

James Gorman
A/Deputy Commissioner

NYS boccs

1220 Washington Avenue, Bidg 2
Albany, NY 12226-2060

RE: NATION OF ISLAM STAFF ADVISOR
& QUALITY OF SERVICES FOR NOT:

Dear Commissioner Gorman:

My name is Ronald E. De'Shields. I am the Inmate NOI
Facilitator for the Gouverneur Correctional Facility. I am
writing you this correspondence to express My concerns about
the quality of religious services that we the Nation of Islam
have been experinencing, such as difficulties with our Nation
of Islam Fundraiser and Religious Discrimination.

First, During the Holy Month of Ramadan, we the Nation of
Islam have been force on a number of occasions to use the Ping
Pong Room in the gym to make way for non-religious programs such
as AA meetings. As per Directive 4202 IX. A: "ALL SPACES IN THE
FACILITIES THAT ARR DESIGNATED AS PLACES FOR RELIGIOUS WORSHIP
ARE TO BE RESERVED FOR RELIGIOUS USE ONLY". On June 22, 2018, I
wrote a Inmate Grievance in regards to this issue and filed it
with the facility Grievance Office.

* GRIEVANCE TITLE CHANGED WHICH WAS
UNFAIR METHOD OF RESOLVING THE
GRIEVANCE, WHICH WAS NoT RESOLVED*

Second, the title of the Grievance I filed was "Religious
Discrimination". However, after the Grievance was denied at the
hearing, I notice that after the Superintendent denied it, the
title of the grievance wags changed to "Religious Services held in
the Ping Pong Room". it was no metion of Religious Discrimination
at all. In that grievance I stated that when Ramadan Service was
called we the Nation of Islam was called out by " NOI" and the
other Muslims group was called out by Muslim Ramadan, as if we
are not muslims.

(1 of 3)
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 30 of 36

The Grievance responses from the Superintendent and the
Grievance Office was "It was necessary to be called by different
designation so that everyone knows where they are to report to
for services", Please note: Both groups are to report to the same
building at the same time. in calling the groups by different
designations it did not give different kind of direction where to
report too. Even if it was ncessary to be called by different
designation, the correct one would h=ve been “Ramadan Services"
and not "NOI and Ramadan Services", such as the way it was done.

A/DSP Mr. Hooper was informed that this was inflamatory to
the Nation of Islam Inmates and still to this day it is still
going on. On August 25, 2018 during the "Eidul Adha Event" we
the Nation of Islam was still called out by " NOI and Muslims".
This facility continues to be inflamatory to the NOI Inmates. on
August 27, 2018, I wrote a letter to Deputy Superintendent of
Administration Ms. Susan Peacock detailing the discriminatory
treatment that we have been experiencing. It is the second letter
that I sent her regarding this treatment. The first one was a
sworn letter. Both correspondence went unanswered so far.

* NEW STAFF ADVISOR, A/DSP HOOPER RELUCTANCE
TO GIVE THE NATION OF ISLAM A STAFF ADVISOR
THAT WILL WORK WITH US AND NOT AGAINST us*

On August 18, 2018, I wrote a letter to Acting DSP Mr. H.
Hooper, the Superintendnt of Programs regarding having the new
Chaplain acting as our staff advisor. The Chaplain is Mr. W.
Smith. We ask that his position be change to. allow way for
Deacon Morse to act as our staff advisor cause he wants to work
with us and not against us such as what we feel that Mr. W. Smith
has been doing.

I have also taktked with A/pDSsp Hooper face to face at the
conclusion of a recent ILC meeting on August 20, 2018, regarding
Deacon Morse acting as the NOI Staff advisor and not Chaplain W.
Smith. I endeavored to explain to Acting Deputy Superintendent _
that the reasons why we would like to have Deacon Morse to act as
advisor, such as his willingness to work with us. He then abruptl
-y denied my request by saying no and just walked away quickly. I
I also received a letter saying the same thing. Saying that the
new Chaplain Smith will remain the NOI Staff Advisor.

( 2 of 3 )
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 31 of 36

Since Chaplain Smith arrival at this facility, we feel that
_he- has been doing more of the Position of the Security Staff with
the Nation of Islam then that of a Chaplain. With my and the rest
of the Nation Of Islam, a Chaplain such as Chaplain Smith is a
person chosen to not just follow all of the policies and facility
protocols required, but also someone whom we may go to for aid
religiously. As a advisor we need to have confidents in him he
would work in the best of our interest in a advisory way. We do
not have that within Chaplain Smith.

In the short period of time that he has been at this
facility, he has displayed more of his authority to have things
changed that has always worked for the Nation of Islam and the
facility without due diligence. In other words or expression as
it is said " Started to repair something that was not broken".
Chaplain Smith actions has cause more then one dilemma with not
just the NOI Fundraiser, but the officers working in the
activities building that would affect the NOI when it comes to us
having our religious services.

In conclusion, I am hereby asking that you address this
matter forthwith and help correct the programs that we and I are
having or to make a policy change. I look forward to your .
response soon, Thank you in advance for your help.

Respectfully Submitted,

Ronald E. De'Shields 16R1590
Gouverneur Correctional Facility
SWORN TO BEFORE ME
THIS 29 DAY OF AUG 2018.

 

“' NOTARY “7/7
KRISTA BRIGGS
Notary Public, State of New York
No. 01BR6376423 :
Qualified in St. Lawrence County cee Mary Vann

My Commission Expires ely [23 22 cc: : Jeff. McKoy
: James Gorman

( 3 of 3) CC : Milbank Mcloy
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 32 of 36

TO: Superintendent M. Rockwood,
Gouverneur Correctional Fac.

FROM: Ronald E. De'Shields, 16R1590
E2-23

RE: H® RELIGIOUS DISCRIMINATION & UNEQUIL TREATMENT
BY DSP K. KNAPP & CHAPLAIN W. Smith:

DATE: Feb. 1, 2019

 

Superintendent M. Rockwood:

I'm writing you this correspondence to express my concerns
regarding how the Nation of Islam & myself have been for some-
-time now experinencing difficulties with Chaplain W. Smith.

Since Chaplain W. Smiths arrived to this facility, he has
inflicted hardship on our religious services and did his best to
dis-band our fundraiser. In a meeting with him on January 24,
2019, at 12:30 p;m in his office he advised me that he wants me
removed as facilitator so that the fundraiser could be dis-—band
and for us (Nation of Islam) to not have religious services.

When I advised him that no one will step-up and take the position
of facilitator, he stated "I don't care".

From the start of difficulties with chaplain Smith, I wrote
a letter to then Acting DSP H. Hooper (SEE ATTACH LETTER) about

Chaplain Smith actions.

(1)
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 33 of 36

The issues were not resolved. On January 24, 2019, I wrote a
letter to DSP K. Knapp regarding the Religious Discrimination
and unequal treatment that chaplain Smith has subjected myself
and the rest of the Nation of Islam members too. These issues
still not resolved, infact I have not recivied any return

corresponsence from her.

No other group experinced these problems and based on the
issues at hand, I now can see that it's religious Discriminat-
-ion inlight of both chaplain Smith and now DSP kK. Knapp unequal

treatment.

At this time, as you are a Supervisory Official, you are
hereby advised that I and the rest of the members of NOI are
being subjested to Religious Discrimination and unequal treat-

-ment. I ask that you please step in and remedy this wrong.

Thank You in Advance,

Ronald E. De'Shields 16R1590
E2-23

cco: M. Roc kwood
cc: DSP K. Knapp
cc: Jeff Makoy

org: record

(2)
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 34 of 36

Ronald E. De'Shields
16R1590
GOUVERNEUR CORRECTIONAL FACILITY
Post Office Box 480
Gouverneur, N.Y. 13642-0370

 

TO: H. Hooper, Acting DSP
FROM: R. De'Shields 16R1590
DATE: August 20, 2018

RE: Your response letter received 8/20/18. Regarding
Chaplain W. Smith'.as the NOI Staff Advisor.

I am writing you this correspondence to express my concerns

regarding Chaplain Smith acting as the NOI Staff adviser.

Since Chaplain Smith arrival, he has been doing more of a
Security Staff position when it comes to the Nation of Islan,
then that of a Chaplain. With my understanding a chaplain, such
as Chaplain Smith is a person chosen to not just follow all of
the policies and protocols required, but also someone whom we may
go to for aid religiously. As a adviser we need to have confi-
-dents in him he would work in the best of our interest in a

advisory way. We do not have that within Chaplain W. Smith,

In the short period of time that Chaplain Smith has been at
this facility, he has displayed more of his authority to have
things changed that has always worked for the Nation of Islam and
the facility without due diligence. In other words or expression

as it is said " Started to repair something that was not broken"!

1 of 2
Case 1:18-cv-08885-RA Document 62 Filed 10/28/19 Page 35 of 36

Chaplain Smith actions has cause more then one dilemma with
not just the NOI Fundraiser, but the officers working in the
activities building that would affect the Nation of Islam when
it comes to us having our services. For these reasons, we see
that Chaplain Smith will work against us and not with us. We ask

not to allow him to be our staff adviser.

In a conversation that I had with Deacon Morse about the
Nation of Islam, he seems to be a person that is willing to help
no matter what religious group needs help. At the conclusion of
the conversation he express to me that he wants to help anyone or

group that needs help.

Therefore, I hereby request that Decon Morse be allowed to

act as our new staff adviser. Thank You.

Respectfully Submitted,

Ronald E. De'Shields 16R1590
E2-23

Org: record
cc : A/Dep H. Hooper.

cc : Jef£ McKoy DCCSS
cc : James Gorman DOCCS

2 of 2
B-cv-08885-RA Document 62 Filed 10/28/19 .

Page 36 of 36

OL-S9e2e LHS0eSy

OIMAUIS TSO
SILLS GILIND-
Ea

il

PO OTC
Ona

 
